Citation Nr: 1410755	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  09-33 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a skin rash.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Y. Venters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1973 to July 1975 and from December 1978 to March 1983.
This appeal comes before the Board of Veterans' Appeals (Board) from a January 2009 rating decision of the RO.

The Board notes that, in addition to the paper claims file, there is an electronic (Virtual VA and VBMS) claims file associated with the Veteran's claim.  A review of the documents in such file reveals that certain documents, including the January 2014 Appellate Brief, are relevant to the issue on appeal.  Thus, the Board has considered these electronic records in its adjudication of the Veteran's case.  


FINDING OF FACT

The Veteran has had continuing symptoms regarding his skin rash from service to the present, and there is a current medical diagnosis of pruritic skin.


CONCLUSION OF LAW

Pruritic skin was incurred during active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Here, with regard to the issues herein decided, the decision below is granting in full the benefits sought.  Accordingly, even assuming that an error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

Analysis

Veterans are entitled to compensation from the DVA if they develop a disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110 (wartime service), 1131 (peacetime service).  To establish a right to compensation for a present disability, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.303(a); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, at 1377.

The Veteran contends that he has experienced a skin rash that has persisted since service, and for which he is entitled to compensation. 

Service treatment records note treatment in December 1982, for a rash on his buttocks, and January 1983 for a rash on his hip.

A VA treatment note from October 2008 indicated that the Veteran had itchy skin rashes on his abdomen and buttocks again.   The examiner asserted that the Veteran had been coming on and off since he was in the military.  The examiner noted that the Veteran had problems for one month.  The Veteran reported that he had whelps that developed around the lower abdomen and over the buttock area that itched.  The examiner diagnosed that the Veteran had mild erythema along the right lower abdomen with some urticarial. 

The Veteran was afforded a VA examination in January 2009 at which time he reported that he was treated in 1978 or 1979 for pruritic rash on his buttocks.  He stated that he had a long history of pruritic skin rashes that come and go for no apparent reason.  He asserted that since his discharge in 1983 he was treated primarily with over-the-counter medications and no record of prescriptive treatment until 2005.  He indicated that the "rash" is usually on the buttocks and sometimes presents as red bumps or "hives."  He reported that occasionally he also had pruritic skin at the area of the waistband.  He stated that he never gets a rash on his face, but sometimes had itching on the face.  He asserted that other involved areas include the skin around the knees, over the shoulders, and neck.  

The examiner reviewed the Veterans medical records which showed treatment for a rash on the buttocks x3 months.  The examiner noted that in December 1986 the Veteran received treatment for "pruritic skin" with Sarna lotion and Vistaril and in June 2005 a physical examination showed "no obvious rash.  Review of the service medical records showed treatment for a fungal rash December 1982 on the buttocks and a shaving profile for pseudofolliculitis barbe on the face in October 1981.  The Veteran reported to the examiner that he did not have any problems with shaving and that it is not the same problem as the current complaints of itching skin.  He stated that he felt the treatment for fungal rash in the buttocks in December 1982 was the same condition that he was currently being treated for.  He also asserted that the steroid cream helps calm the itch and the allergy pill seems to help as well.  He indicated that at times the rash will go away for a week or two and sometimes it is only gone for a week.

On examination, the Veteran's skin was found to be warm and dry, with good color, temperature, and turgor.  No dominant lesions or scars were found and no visible rash on the trunk, buttock, upper or lower extremities, or back were present.  There was an area of excoriation on the dorsum of the right foot, but no visible rash.  The examiner indicated that during the examination there was no evidence of rash or dermatophytosis nor was his current treatment consistent with treatment for dermatophytosis.  After examination, the examiner found that the Veteran had pruritic skin but the etiology was unclear.  The examiner explained that given the objective evidence, it was not possible to determine if the subjective complaints being treated that day were the same as or related to condition treated while in military service December 1982 without resorting to mere speculation.

The Board finds that the Veteran has suffered from skin symptomatology since service.  Specifically, service treatment records referenced the Veteran's reported skin disease or rash.  The Veteran has been diagnosed as having or treated for skin problems to include pruritic skin.  His record has shown that he sought continuous medical attention for his symptoms of an irritating rash since service.

In making this decision the Board has carefully considered the Veteran's pleadings regarding his skin problems.  In this case, the Veteran is competent and credible to report symptoms involving an irritating rash since service because this requires only personal knowledge as it comes to him through his senses.  The Veteran is competent to testify as to his observations.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); Layno, 6 Vet. App. at 470. 

In light of the reported skin rash or disease during service, and the competent and credible assertions that the Veteran has experienced irritated skin since service and the diagnoses of pruritic skin since service, the evidence supports the claim.  Accordingly, service connection is granted.

ORDER

Service connection for pruritic skin rash is granted.


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


